Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-6 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: an image bearing member; a developer bearing member configured to develop an electrostatic image formed on the image bearing member using a developer; a driving unit configured to drive to rotate the image bearing member and the developer bearing member; a latent image forming unit configured to form an electrostatic image on the image bearing member by forming a light-part potential and a dark-part potential in the image bearing member; and an application unit configured to apply a developing voltage to the developer bearing member, a control unit configured to control a developing contrast between the developing voltage and the light-part potential of the image bearing member, wherein the 
to form an image on the recording material in an image forming mode which is a first mode and a second mode, wherein an electrostatic capacitance of a portion of the image bearing member is designated as C, the portion is supplied with the developer borne on the developer bearing member, a developing contrast is designated as V, the developing contrast being a potential difference between the light-part potential and the developing voltage, a charge amount per unit area of the developer borne on the developer bearing member is designated as Q/S, and the peripheral velocity ratio is designated as v, the peripheral velocity ratio being the ratio of the peripheral velocity of the developer bearing member to the peripheral velocity of the image bearing member, the first mode is set so that a relation of |Q/S x v| < |C x v| is satisfied, and the
second mode is set that a relation of |Q/S x v| > |C x v| is satisfied, wherein the image forming apparatus further includes a first detecting unit configured to detect a moisture content of an ambient environment in the image forming apparatus, and wherein the control unit controls the developing contrast to be larger as the detected moisture content becomes larger when the driving unit drives the image bearing member and the developer 

Claims 7-12 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: an image bearing member; a developer bearing member configured to develop an electrostatic image formed on the image bearing member using a developer; a driving unit configured to drive to rotate the image bearing member and the developer bearing member; a latent image forming unit configured to form an electrostatic image on the image bearing member by forming a light-part potential and a dark-part potential in the image bearing member; and an application unit configured to apply a developing voltage to the developer bearing member, a control unit configured to control a developing contrast between the developing voltage and the light-part potential of the image bearing member, wherein the image forming apparatus is configured to transfer a developer image borne on the image bearing member to a recording material
to form an image on the recording material in an image forming mode which is a first mode and a second mode, wherein an V, the developing contrast being a potential difference between the light-part potential and the developing voltage, a charge amount per unit area of the developer borne on the developer bearing member is designated as Q/S, and the peripheral velocity ratio is designated as v, the peripheral velocity ratio being the ratio of the peripheral velocity of the developer bearing member to the peripheral velocity of the image bearing member, the first mode is set so that a relation of |Q/S x v| < |C x v| is satisfied, and the
second mode is set that a relation of |Q/S x v| > |C x v| is satisfied, wherein the image forming apparatus further includes a first detecting unit configured to detect a moisture content of an ambient environment in the image forming apparatus, and wherein, when the driving unit drives the image bearing member and the developer bearing member in the first mode and the second mode, the control unit controls so that a second developing contrast set when a second moisture amount larger than a first moisture amount is detected is larger than a first developing contrast set when the first moisture amount is detected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mochizuki et al. (US 11,042,104 B2) disclose an image forming apparatus that sets peripheral velocity ratios.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
November 16, 2021